

115 HR 5417 IH: Responsible and Effective Standards for Truckers Act
U.S. House of Representatives
2018-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5417IN THE HOUSE OF REPRESENTATIVESMarch 29, 2018Mr. Babin introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to issue or revise regulations enhancing flexibility in
			 hours of service requirements for drivers of certain property-carrying
			 vehicles, and for other purposes.
	
 1.Short titleThis Act may be cited as the Responsible and Effective Standards for Truckers Act or the REST Act. 2.FindingsCongress finds the following:
 (1)The livelihood and personal well-being of professional drivers is dependent on the safe operation of a commercial motor vehicle.
 (2)The current hours of service requirements for professional drivers, including the 30-minute break rule, fail to reflect the realities of the trucking industry.
 (3)Professional drivers consistently identify the current hours of service requirements as counterproductive and an impediment to improving highway safety.
 (4)The rigid nature of the current hours of service requirements often compel professional drivers to be on the road when they are tired or fatigued, during rush hour traffic or other periods of highway congestion, during adverse weather conditions, or when they are simply not feeling well.
 (5)The current hours of service requirements have not resulted in statistical improvements to highway safety.
 (6)Rather than decrease, the total number of crashes involving large trucks, as well as fatal crashes involving large trucks, has increased since the introduction of the current hours of service requirements.
 (7)Greater flexibility in hours of service requirements would better allow professional drivers to rest when they feel it appropriate and avoid congestion, adverse weather conditions, or other road conditions that decrease safety.
 (8)The Federal Motor Carrier Safety Administration has noted the majority of sleep studies demonstrate that well-timed sleep has either a positive or no effect on subsequent neurobehavioral performance.
 (9)The current maximum driving time and minimum rest period for professional drivers remain intact. (10)The lack of flexibility in the current hours of service requirements, coupled with additional federal regulations, has worsened the truck parking crisis.
 (11)Federal hours of service requirements should improve highway safety for all users. 3.Flexibility in hours of service requirements for drivers of certain property-carrying vehicles (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue or revise regulations to ensure that—
 (1)a covered driver may suspend an on-duty period of the driver by an amount of time that is equal to a single off-duty rest break carried out by the driver during such on-duty period, provided the suspension—
 (A)does not exceed 3 hours; and (B)does not extend the total drive time limits contained in section 395.3(a)(3) of title 49, Code of Federal Regulations; and
 (2)no other requirements relating to rest breaks during an on-duty period, including the requirement specified in section 395.3(a)(3)(ii) of title 49, Code of Federal Regulations, apply to a covered driver.
 (b)DefinitionsIn this section, the following definitions apply: (1)Covered driverThe term covered driver means a driver to whom section 395.3 of title 49, Code of Federal Regulations, or any successor regulation, applies.
 (2)On-duty periodThe term on-duty period means the 14-hour period during which a covered driver is permitted to drive after coming on duty following 10 consecutive hours off duty.
				